11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Johnathan Vela,                               * From the 238th District Court
                                                of Midland County,
                                                Trial Court No. CR53397.

Vs. No. 11-21-00135-CR                        * September 29, 2022

The State of Texas,                           * Memorandum Opinion by Trotter, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify (1) the judgment of the trial court to clarify that “all court costs, fines,
fees, assessments and restitution” does not include court-appointed attorney’s fees
and (2) the district clerk’s amended bill of costs to delete the court-appointed
attorney’s fees assessed against Appellant. As modified, we affirm the judgment
of the trial court.